Title: To George Washington from William Preston, 27 January 1775
From: Preston, William
To: Washington, George



Dear Sir
Jany 27th 1775

Your Letter of the 26th Decr came to Hand yesterday. I have inclosed a Certificate of the Survey made by Mr Floyd at the Mouth of Cole River. But as the Members for this County set off two Days ago I shall not have an opportunity of sending this till Colo. Fleming goes down which I hear will be some time in February. I understand that worthy Gentleman intends to make Application to Your House for some Yearly Allowance from the Country for his being disabled in it’s Service; I would fain hope the same Notice will be taken of his Merit that has been ⟨to m⟩any other Officers who were Wounded in the Service of the Country on ⟨former⟩ Occasions.
There is no doubt but the Expence of the late Expedition, & the forces ⟨emplo⟩yed for the Protection of the Frontiers will be very great. But as the ⟨F⟩rontiers were in a great Measure defended

& the Enemy Subdued there is reason to hope not only the Peace will be lasting, but that the Expence will be paid with the greater Cheerfulness; and the rather as the Men engaged in the Service with uncommon Ardour, depending wholly on the Publick Faith, as there was no Money in hand for defraying any part of the Charge or given as encouragement to men to inlist. The former well-known Justice and Generosity of the Assembly, together with the Safety of the Country from our old inveterate Enemies appeared to me to be the only Motives which induc’d the Men to engage so readily in the service. I am Dr Sir with great Esteem your most Obedt Servt

Wm Preston

